Citation Nr: 1108621	
Decision Date: 03/04/11    Archive Date: 03/17/11

DOCKET NO.  07-31 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for disability of the right knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to June 1984.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

In September 2010, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

The issue of a total disability rating based on individual unemployability due to service connected disability (TDIU) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

Disability of the Veteran's right knee was caused by his service-connected left knee condition.  


CONCLUSION OF LAW

The criteria for service connection of disability of the Veteran's right knee have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.310 (2006); 38 C.F.R. § 3.102, 3.303 (2010). 



REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain chronic diseases, including arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112, (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).  

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (2005).  The secondary condition shall be considered a part of the original condition.  Id.  The phrase "due to or the result of" encompasses disability caused by or aggravated by the service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439 (1995).  Section 3.310 was amended effective October 10, 2006, during the course of the Veteran's appeal.  That amendment imposed additional burdens on a claimant seeking to show that a service-connected disease or injury aggravated (as opposed to caused) disability for which service connection had not yet been established.  The appropriate version of § 3.310 in the instant case is that version effective when the Veteran filed his claim in 2004, because that version is potentially more favorable to the Veteran.  See Landgraf v. USI Film Products, 511 U.S. 244 (1994); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.  

Service treatment records are silent as to treatment for or report of symptoms involving the Veteran's right knee.  There is no evidence of record showing that arthritis of his right knee manifested within one year of separation from active service.  Nor does the Veteran contend that arthritis of his right knee had onset during active service or manifested within one year of separation from active service.  

Rather, he contends that disability of his right knee is due to additional stress on that knee because of his service-connected left knee condition.  Service connection was established for residuals of a left knee meniscectomy in a July 1984 rating decision.  That condition has since been recharacterized as left knee arthritis with limited flexion associated with residuals, post-operative, internal derangement, left knee.  For convenience sake, the Board will refer to this as his service-connected left knee condition.  

VA treatment records from January 1999 include findings that the Veteran had degenerative joint disease of his right knee.  Results from an October 2004 magnetic resonance imaging (MRI) study of the Veteran's right knee include that he had degenerative arthritis, a likely tear of the anterior cruciate ligament, and a tear of the medial meniscus.  In August 2005, he underwent a right knee arthroscopy and debridement of the medial meniscus tear.  Thus, it is established that the Veteran has had disability of his right knee during the course of his claim and appeal.  

There is conflicting evidence as to whether disability of his right knee is due to or the result of his service-connected left knee condition.  

In March 2005, the Veteran underwent a VA compensation and pension (C&P) examination with regard to disability of his right knee.  Following review of the claims file and examination of the Veteran, the examiner diagnosed severe arthritis of the right knee.  As to a relevant opinion, the examiner stated as follows:  "I feel that the right knee condition is degenerative in nature and is less likely than not to be caused by his left knee condition.  I feel this is a degenerative condition in this patient."  

In September 2010, the Veteran submitted a statement signed by a physician whose initials appear to be "D.M."  This physician stated that the Veteran had end stage degenerative joint disease of the right knee and referred to multiple arthroscopic procedures performed in treatment of that knee.  Dr. D.M. stated that the Veteran had previous meniscal tears from activity / age and stated that resection of the meniscus can accelerate degenerative changes of the knee.  Dr. D.M. opined that this is likely the reason that the Veteran has advanced arthritis of the right knee.  

Also of record are statements from the "S.M.", M.D.  The record reflects that Dr. S.M. has been a VA staff physician involved in the treatment of the Veteran for many years.  Dr. S.M. provided the following opinion in a statement received by VA in September 2007:  

[The Veteran] injured his lt knee while in service between 1979 and 1984.  He had ongoing pain and limitation in bearing weight on that side.  Consequent to that, over the years, he had tended to favor bearing weight on his right lower extremity and this has lead (sic) to degenerative arthritis in his rt knee from excessive wear and tear.  

In a statement dated in July 2010, Dr. S.M. referred to the Veteran's in-service injury of his left knee and that he had undergone multiple surgeries of the left knee.  Dr. S.M. then provided the following opinion:

As he was shifting his weight to his rt knee to avoid stressing his lt knee, he has had accelerated deterioration of his right knee and has had to undergo arthroscopy to rt knee and has been advised to undergo right knee replacement.  Hence the disability stemming from both his knees is service related.  

Ultimately, the Board finds that Dr. S.M.'s opinion is the most probative evidence of record as to a nexus between disability of the Veteran's right knee and his service-connected left knee condition.  It is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons or bases.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Guiding factors in evaluating the probity of a medical opinion are whether the opinion was based on sufficient facts or data, whether the opinion was the product of reliable principles and methods, and whether the medical professional applied the principles and methods reliably to the facts of the case.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  Whether there were sufficient facts or data before the expert is a threshold factor; most of the probative value of a medical opinion lies in its reasoning.  Id. at 304.  

As to Dr. D.S.'s opinion, the opinion standing alone is too vague to be assigned significant weight either favorable or unfavorable to the claim.  Dr. D.S. states that the resection of the meniscus accelerated the degenerative joint disease of the Veteran's right knee but attributes the meniscus pathology to either age or activity.  If that activity was modified by the Veteran's service-connected left knee condition then the opinion would be favorable to the claim, but if not, the opinion appears to be unfavorable.  Regardless, it is unclear as to what facts or data Dr. D.S. relied upon and the opinion appears rather general in nature.  The general nature of the opinion tends to reduce its probative value because the reasoning does not appear to take into account the facts of this particular case.  Thus Dr. D.S.'s opinion is afforded little weight, either favorable or unfavorable to the claim.  

Nor is the March 2005 examiner's opinion afforded much weight.  The reasoning supporting his opinion is not persuasive.  He reasons merely that the arthritis is degenerative and therefore not related to the Veteran's service-connected left knee condition.  This reasoning is too conclusive and lacking in detail for the Board to assign other than very little weight to the opinion.  

As to Dr. S.M., at the outset the Board notes that VA treatment records show that this physician has treated the Veteran for many years.  Thus, regardless of whether he reviewed the claims file, his association with the Veteran and the statements found in his two writings demonstrate to the Board that Dr. S.M. had sufficient facts and data upon which to render a probative opinion.  It appears to the Board that Dr. S.M. has reliably applied reliable principles to those facts and data.  Most importantly, Dr. S.M.'s reasoning is clear, logical and persuasive.  

In both statements, Dr. S.M. provided a cause and effect relationship between the Veteran's service-connected left knee condition and disability of his right knee.  Dr. S.M. relied on facts specific to this Veteran.  Based on Dr. S.M.'s clear, logical, well explained reasoning, the Board assigns considerable probative weight to this opinion.  

The Board notes that Dr. S.M.'s 2007 letter clearly expresses an opinion that the Veteran's service-connected left knee condition caused his right knee arthritis.  Dr. S.M.'s 2010 statement could be interpreted as an opinion that the Veteran's service-connected left knee condition aggravated his right knee arthritis because Dr. S.M. stated that the left knee condition accelerated the deterioration of his right knee.  That being said, a July 1997 VA C&P examination of the Veteran's left knee included findings that his right knee was essentially normal.  There is thus no evidence of disability of the Veteran's right knee prior to existence of his left knee pathology.  Taking these facts together with Dr. S.M.'s two letters, the Board finds 

(CONTINUED ON NEXT PAGE)



that the most probative evidence shows that the Veteran's service-connected left knee condition has caused disability of his right knee.  Hence, service connection must be granted for disability of the Veteran's right knee.  


ORDER

Service connection for disability of the right knee is granted.  



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


